office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b02 postn-118455-14 uilc date date to brett chmielewski attorney cc lb_i rfth det third party communication none date of communication not applicable from jeffery g mitchell chief branch office of the associate chief_counsel international subject application of sec_1_956-1t to back-to-back loans this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ------------------------------------------ cfc1 ----------------------------- cfc2 ------------------------------- cfc3 ------------------------ cfc4 ----------------------------------- cfc5 ------------------------------------------------ cfc6 ------------------------------------- cfc7 ------------------------------------- postn-118455-14 cfc8 ----------------------------------------------------- country ---------------- country ------- continent --------- activity a ----------------------------- activity b --------------------------------- activity c ----------------------------------------------- activity d ---------------------- activity e -------------------------------------- activity f --------------------------- year ------ year ------ date --------------------------- date -------------------------- date ------------------------ date ---------------- e p1 dollar_figure-------------------1 e p2 dollar_figure---------------- e p3 dollar_figure-------------- e p4 dollar_figure-------------- e p5 dollar_figure------------- for purposes of this memorandum figures are provided in u s dollar equivalent amounts postn-118455-14 e p6 dollar_figure-------------- e p7 dollar_figure-------------- cfc5pti dollar_figure------------- initialloan1amt dollar_figure--------------- initialloan2amt dollar_figure--------------- initialloan3amt dollar_figure------------- initialloan4amt dollar_figure---------------- initialloan5amt dollar_figure---------------- finalloan1amt dollar_figure-------------- finalloan2amt dollar_figure-------------- finalloan3amt dollar_figure------------- finalloan4amt dollar_figure---------------- loan5amta dollar_figure-------------- loan5amtb dollar_figure-------------- finalloan5amt dollar_figure-------------- cfc7avgqtr dollar_figure-------------- ftc1 dollar_figure--------------- ftc2 dollar_figure--------------- issue whether certain loans to taxpayer held by cfc3 cfc4 cfc5 cfc6 and cfc7 collectively lower-tier cfcs are considered held indirectly by cfc1 and cfc2 pursuant to sec_1_956-1t conclusion yes under the facts and circumstances described below lower-tier cfcs were funded with a principal purpose of avoiding the application of sec_956 to cfc1 and postn-118455-14 cfc2 and the taxpayer loans held by lower-tier cfcs will be considered held indirectly by cfc1 and cfc2 facts taxpayer is a united_states_shareholder within the meaning of sec_951 of cfc1 cfc2 lower-tier cfcs and cfc8 cfc1 is a controlled_foreign_corporation within the meaning of sec_957 cfc wholly owned by taxpayer and organized under the laws of country cfc1 is a holding_company that owns other cfcs and foreign disregarded entities cfc1 wholly owns cfc2 a cfc organized under the laws of country where it conducts activity a its principal business activity cfc2 wholly owns cfc3 and cfc7 in addition to indirectly owning of the stock of cfc3 and cfc7 through cfc2 cfc1 indirectly owns of the stock of cfc4 cfc5 and cfc6 as explained in further detail below on the same day i cfc1 and cfc2 loaned significant amounts to lower-tier cfcs and ii lower-tier cfcs loaned substantially the same amounts to taxpayer cfc1 and cfc2 have substantial earnings_and_profits e_p while lower-tier cfcs have limited e_p cfc1’s e_p is greater than the aggregate e_p of lower-tier cfcs as well as greater than the sum of the loans to taxpayer discussed herein taxpayer treated the taxpayer loans held by lower tier cfcs as united_states_property under sec_956 and included an amount in gross_income under sec_951 and sec_956 however the amount determined under sec_956 sec_956 amount was limited due to the e_p of lower-tier cfcs below is a description of each transaction loan cfc3 cfc3’s principal business activity is activity b on date cfc1 loaned cfc3 initialloan1amt the loan from cfc1 appears on cfc3’s year end of year balance_sheet as of date taxpayer has not provided loan documents for the loan between cfc1 and cfc3 however taxpayer has provided a shared service agreement between cfc1 and cfc3 the shared service agreement relates to cfc1 performing duties such as collection of receivables paying bills and other payables and acting as a credit facility on date cfc3 made three loans to taxpayer totaling finalloan1amt which is less than more than the amount cfc loaned to cfc3 on date initialloan1amt the loans made to taxpayer appear on cfc3’s year end of year balance_sheet taxpayer provided loan documents between cfc3 and taxpayer taxpayer has provided cfc3’s bank account statements showing the transfer of funds postn-118455-14 from cfc3 to taxpayer additionally the bank account statements show a receipt of funds from cfc1 occurring on date cfc1 has applicable_earnings as determined under sec_956 applicable_earnings in the amount of e p1 cfc3 has applicable_earnings in the amount of e p3 which is significantly less than e p1 the sec_956 amount determined by taxpayer was limited by cfc3’s applicable_earnings of e p3 by structuring the loans through cfc3 instead of directly from cfc1 to taxpayer taxpayer excluded a portion of the loan to taxpayer from the sec_956 amount in year loan cfc4 cfc4’s principal business activity is activity c on date cfc1 made three loans to cfc4 in amounts totaling initialloan2amt the loans from cfc1 appear on cfc4’s year end of year balance_sheet as of date taxpayer has not provided loan documents for the loan between cfc1 and cfc4 however taxpayer has provided a shared service agreement between cfc1 and cfc4 the shared service agreement relates to cfc1 performing duties such as subrogation of rights to accounts_receivable serving as paying agent for accounts_payable joint forecasting hedging currency exchange use of credit facilities and deposit of funds and use of overdraft facilities on date cfc4 made three loans to taxpayer totaling finalloan2amt which is equal to the aggregate amount cfc1 loaned to cfc4 on date the loans made to taxpayer appear on cfc4’s year end of year balance_sheet taxpayer provided loan documents between cfc4 and taxpayer taxpayer has provided cfc4’s bank account statements showing the transfer of funds from cfc4 to taxpayer additionally the bank account statements show a receipt of funds from cfc1 occurring on date cfc1 has applicable_earnings in the amount of e p1 cfc4 has applicable_earnings in the amount of e p4 which is significantly less than e p1 the sec_956 amount determined by taxpayer was limited by cfc4’s applicable_earnings of e p4 by structuring the loans through cfc4 instead of directly from cfc1 to taxpayer taxpayer excluded a portion of the loan to taxpayer from the sec_956 amount in year loan cfc5 cfc5’s principal business activity is activity d cfc5’s balance_sheet assets consist of investments in other foreign subsidiaries of taxpayer on date cfc1 loaned cfc5 initialloan3amt the loan from cfc1 appears on postn-118455-14 cfc5’s year end of year balance_sheet as of date taxpayer has not provided loan documents for the loan between cfc1 and cfc5 however taxpayer has provided a shared service agreement between cfc1 and cfc5 the shared service agreement relates to cfc1 performing duties such as subrogated rights to account receivables paying agent for account payables joint forecasting hedging currency exchange use of credit facilities and deposit of funds and use of overdraft facilities on date cfc5 made two loans to taxpayer totaling finalloan3amt which is equal to the amount cfc1 loaned cfc5 on date1 initialloan3amt the loans made to taxpayer appear on cfc5’s year end of year balance_sheet taxpayer provided loan documents between cfc5 and taxpayer taxpayer has provided cfc5’s bank account statements showing the transfer of funds from cfc5 to taxpayer additionally the bank account statements show a receipt of funds from cfc1 occurring on date cfc5’s balance_sheet did not show any funds available to loan to taxpayer prior to the loan from cfc1 cfc1 has applicable_earnings in the amount of e p1 cfc5 has applicable_earnings in the amount of e p5 which is significantly less than e p1 additionally cfc5 has e_p attributable to amounts previously included in gross_income under sec_951 described in sec_959 or c pti in the amount of cfc5pti after taking into account the pti of cfc5 taxpayer’s sec_956 amount for year did not include any amount of the loan from cfc5 by structuring the loans through cfc5 instead of directly from cfc1 to taxpayer taxpayer excluded a portion of the loan to taxpayer from the sec_956 amount in year loan cfc6 cfc6’s principal business activity is activity e cfc6’s balance_sheet assets consist of investments in taxpayer’s foreign subsidiaries cfc6’s income consists solely of dividends and interest on date cfc1 loaned cfc6 initialloan4amt the loan from cfc1 appears on cfc6’s year end of year balance_sheet as of date taxpayer has not provided loan documents for the loan between cfc1 and cfc6 however taxpayer stated that the business_purpose for this loan stems from the fact that cfc1 acts and has acted for many years as the shared service_center for among other things cash management across most of continent for the taxpayer’s group furthermore taxpayer has provided a shared service agreement between cfc1 and cfc6 the shared service agreement relates to cfc1 performing duties such as subrogated rights to account receivables paying agent for account payables joint forecasting hedging currency exchange use of credit facilities and deposit of funds and use of overdraft facilities on date cfc6 made four loans to taxpayer totaling finalloan4amt which is equal to the amount cfc1 loaned cfc6 on date the loans made to taxpayer appear on postn-118455-14 cfc6’s year end of year balance_sheet taxpayer provided loan documents between cfc6 and taxpayer taxpayer has provided cfc6’s bank account statements showing the transfer of funds from cfc6 to taxpayer additionally the bank statements show a receipt of funds from cfc1 occurring on date cfc1 has applicable_earnings in the amount of e p1 cfc6 has applicable_earnings in the amount of e p6 the sec_956 amount determined by taxpayer was limited by cfc6’s applicable_earnings of e p6 which is significantly less than e p1 by structuring the loans through cfc6 instead of directly from cfc1 to taxpayer taxpayer excluded a portion of the loan to taxpayer from the sec_956 amount in year loan cfc7 cfc7’s principal business activity is activity f on date cfc2 loaned cfc7 initialloan5amt the loan from cfc2 appears on cfc7’s year end of year balance_sheet as of date taxpayer has not provided loan documents for the loan between cfc2 and cfc7 on date cfc7 made three loans to taxpayer totaling loan5amta on date less than three months after date and still within year cfc7 made two loans to taxpayer totaling loan5amtb the five loans made from cfc7 to taxpayer in year total finalloan5amt which is less than the amount of the loan from cfc2 to cfc7 on date initialloan5amt the loans made to taxpayer appear on cfc7’s year end of year balance_sheet taxpayer provided loan documents between cfc7 and taxpayer taxpayer has provided cfc7’s bank account statements showing the transfer of funds from cfc7 to taxpayer additionally the bank statements show a receipt of funds from cfc2 occurring on date cfc2 has applicable_earnings in the amount of e p2 cfc7 has applicable_earnings in the amount of e p7 which is significantly less than e p2 the amount of the loans to taxpayer from cfc7 exceeds e p7 here the sec_956 amount determined by taxpayer for year was limited by taxpayer’s pro_rata share of the average of the amounts of u s property held directly or indirectly by cfc7 as of the close of each quarter of such taxable_year rather than being limited by cfc7’s applicable_earnings because the quarterly average amount cfc7avgqtr is less than e p7 provided the loans remain outstanding in year the amount of the loans to be included as a sec_956 amount for year would be limited by the e_p of cfc7 in year reduced by pti if cfc7’s e_p does not increase substantially in year a portion of the loans to taxpayer would remain excluded from the sec_956 amount thus by structuring the postn-118455-14 loans through cfc7 instead of directly from cfc2 to taxpayer taxpayer would exclude a portion of the loans to taxpayer from the sec_956 amount in year in addition to the reduced sec_956 amounts by funding lower-tier cfcs and avoiding the application of sec_956 with respect to cfc1 and cfc2 taxpayer claimed foreign tax_credits in the amount of ftc1 in contrast if cfc1 and cfc2 directly made the loans to taxpayer taxpayer could claim foreign tax_credits in the amount of only ftc2 which is less than of ftc1 law and analysis sec_951 requires that a united_states_shareholder as defined in sec_951 of a cfc who owns stock in the corporation on the last day of the corporation's taxable_year include in its gross_income various items including the amount determined under sec_956 with respect to such shareholder for such year but only to the extent not excluded from gross_income under sec_959 sec_951 a cfc is a foreign_corporation in which more than of the total combined voting power of all classes of stock of the corporation entitled to vote or more than of the total value of the stock of the corporation is owned directly indirectly or constructively by united_states_shareholders on any day during the taxable_year of the foreign_corporation sec_957 a united_states_shareholder is a united_states_person who owns directly indirectly or constructively or more of the total combined voting power of all classes of stock entitled to vote of the foreign_corporation sec_951 for this purpose a united_states_person includes a domestic_corporation sec_957 and sec_7701 the amount determined under sec_956 with respect to a united_states_shareholder for any taxable_year is generally the lesser_of i the excess of the shareholder’s pro_rata share of the average of the amounts of united_states_property held directly or indirectly by the cfc as of the close of each quarter of the taxable_year over the amount of pti described in sec_959 with respect to the shareholder or ii the shareholder’s pro_rata share of the applicable_earnings of the cfc sec_956 subject_to certain exceptions not applicable to the facts of this memorandum united_states_property includes an obligation of a united_states_person sec_956 for purposes of determining a sec_956 amount the amount taken into account with respect to an obligation of a u_s_person is determined by reference to the cfc’s adjusted_basis in the obligation sec_956 and sec_1_951-1 sec_956 when read together with sec_956 and sec_951 generally requires a united_states_shareholder of a cfc to include in income any e_p of the cfc that are loaned to the shareholder provided the e_p is not pti taxpayer and exam agree that taxpayer’s cfcs acquired the loans described herein before the effective date of sec_960 postn-118455-14 under sec_1_956-1t a cfc will be considered to hold indirectly at the discretion of the district_director investments in u s property acquired by any other foreign_corporation that is controlled by the controlled_foreign_corporation if one of the principal purposes for creating organizing or funding through capital contributions or debt such other foreign_corporation is to avoid the application of sec_956 with respect to the controlled_foreign_corporation for purposes of sec_1_956-1t a foreign_corporation will be controlled by the controlled_foreign_corporation if the foreign_corporation and the controlled_foreign_corporation are related parties under sec_267 in determining for purposes of this paragraph b whether two or more corporations are members of the same controlled_group under sec_267 a person is considered to own stock owned directly by such person stock owned with the application of sec_1563 and stock owned with the application of sec_267 emphasis added lower-tier cfcs are controlled by cfc1 and cfc2 within the meaning of sec_1_956-1t and the loans from lower-tier cfcs to taxpayer are u s property for purposes of sec_956 thus sec_1_956-1t will apply to treat cfc1 and cfc2 as holding the taxpayer loans if one of the principal purposes for cfc1 and cfc2 funding lower-tier cfcs through loans was to avoid the application of sec_956 with respect to cfc1 and cfc2 as discussed taxpayer included sec_956 amounts in income with respect to the taxpayer loans held by lower-tier cfcs however the focus of the principal purpose requirement in sec_1 1t b is on the avoidance of sec_956 with respect to the funding cfcs cfc1 and cfc2 several facts indicate that a principal purpose for the loans from cfc1 and cfc2 to lower-tier cfcs ie the funding was to avoid the application of sec_956 with respect to cfc1 and cfc2 first the sec_956 amounts that taxpayer included in income with respect to lower-tier cfcs were limited by lower-tier cfcs applicable_earnings however cfc1 and cfc2 had applicable_earnings in excess of the amounts loaned to taxpayer and limited pti and thus the sec_956 amounts derived from the taxpayer loans would not have been limited if the loans had been made directly by cfc1 and cfc2 consequently funding lower-tier cfcs as a first step in on-lending to taxpayer reduced taxpayer’s income inclusion under sec_951 by applying sec_956 with respect to lower-tier cfcs rather than applying sec_956 with respect to cfc1 and cfc2 additionally if taxpayer’s sec_956 inclusions were treated as out of applicable_earnings of lower-tier cfcs rather than out of the applicable_earnings of cfc1 and cfc2 taxpayer would potentially be entitled to a much larger deemed_paid_foreign_tax_credit cfc1 and cfc2 funded lower-tier cfcs so that sec_956 would apply to lower-tier cfcs and not cfc1 and cfc2 in order to reduce the sec_956 amounts derived from the taxpayer loans and to increase the amount of foreign tax_credits it could claim with respect to the loans postn-118455-14 moreover the fact that the loans from cfc1 and cfc2 to lower-tier cfcs supplied most or all of the cash needed to fund the loans from lower-tier cfcs to taxpayer indicates that the initial loans to lower-tier cfcs were made in order to provide lower- tier cfcs with cash to on-lend to taxpayer rather than for a legitimate business_purpose taxpayer stated that the business_purpose for the loans from cfc1 to lower- tier cfcs stems from the fact that cfc1 acts and has acted for many years as the shared service_center for among other things cash management across most of continent for the taxpayer’s group this does not explain why lower-tier cfcs needed to borrow from cfc1 or cfc2 apart from the need to fund their loans to taxpayer the proximity in time of the loans to and from lower-tier cfcs also indicates that a principal purpose of the loans to lower-tier cfcs was to fund their loans to taxpayer and thus avoid sec_956 with respect to cfc1 and cfc2 lower- tier cfcs that were funded by cfc1 did not even have possession of the funds for a whole day this fact further illustrates that the loans to lower-tier cfcs did not have a valid business_purpose other than to fund the loans to taxpayer the funds simply were not available for use by lower-tier cfcs for any significant length of time under sec_1_956-1t cfc1 and cfc2 are considered to hold indirectly the loans from lower-tier cfcs to taxpayer ie united_states_property for purposes of sec_956 because one of the principal purposes for the loans from cfc1 and cfc2 to lower-tier cfcs was to avoid the application of sec_956 with respect to cfc1 and cfc2 accordingly pursuant to sec_951 and sec_956 taxpayer must include in income the sec_956 amounts derived from cfc1 and cfc2 indirectly holding the taxpayer loans rather than including in income the sec_956 amounts which would be derived if lower-tier cfcs were considered to hold the taxpayer loans case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions an information_document_request asking for the business_purpose of the loan was not issued with respect to the loan between cfc2 and cfc7 however for purposes of this memo it is assumed that the business_purpose for the loan between cfc2 and cfc7 would have been the same as the stated business_purpose for the loans between cfc1 and lower-tier cfcs
